Citation Nr: 1746675	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  16-15 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to March 21, 2017, and a disability rating higher than 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1950 to October 1954, including service in the Korean War.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for bilateral hearing loss and assigned a 0 percent (noncompensable) disability rating.  A subsequent rating decision issued in April 2017 granted an increased disability rating of 10 percent effective March 21, 2017.  The Veteran continued his appeal of both ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Throughout the appeals period, the Veteran's bilateral hearing loss has been manifested by audiometric results equivalent to Roman numeral III in the right ear and Roman numeral IV in the left ear on Table VI, and no worse.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, and no higher, for bilateral hearing loss disability have been met from the date of claim.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his claims in October 2013.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  

The Veteran has undergone VA examinations related to the disabilities on appeal.  See VA examinations from May 2014 and May 2017.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged disability ratings for the Veteran's hearing loss.   A review of the eivdence indicates that the Veteran's disability picture was consistent throughout the entire appeals period and staged ratings are not warranted.

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  This results in a Puretone Threshold Average for each ear.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  This results in a score, expressed as a Roman numeral, for each ear.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  38 C.F.R. § 4.85.  

If impaired hearing is service connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice connected ear will be assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id. 

Table Via will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c).

Facts and Analysis

The Veteran was afforded service connection for bilateral hearing loss, which was rated as noncompensable (0 percent disabling) as of May 21, 2013.  A subsequent rating decision awarded an increased rating of 10 percent, effective March 21, 2017.  Both ratings and rating periods are on appeal.

An April 2012 treatment note showed that the Veteran had mild to severe sensorineural hearing loss in the right ear above 1000 Hertz and mild to profound sensorineural hearing loss in the left ear above 500 Hertz.  (See CAPRI, received 10/31/2013, p. 1.)  Speech discrimination was excellent in the right ear and good in the left ear.  The Veteran reported that he had difficulty understanding certain sounds, especially female voices or the television.  Hearing aids were ordered.

At the March 2014 VA examination the Veteran's pure tone thresholds in the right ear were 35, 40, 60, 70, and 75 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  (See C&P Exam, received 03/21/2014, p. 1.)  In the left ear, the thresholds were 30, 45, 65, 80, and 80 at the same frequencies.  Average pure tone thresholds were 61 in the right ear and 68 in the left ear, with speech discrimination scores in the right ear of 88 percent and in the left ear of 81 percent.  The Veteran reported that the main functional impact of his hearing loss was difficulty hearing his wife.
 
At the March 2017 VA examination, the Veteran's pure tone thresholds in the right ear were 45, 40, 75, 75, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz respectively.  (See C&P Exam, received 03/24/2017, p. 3.)  In the left ear, the thresholds were 20, 40, 65, 75, and 75 at the same frequencies.  Average pure tone thresholds were 65 in the right ear and 63.75 in the left ear, with speech discrimination scores in the right ear of 84 percent and in the left ear of 80 percent.  The Veteran described his functional limitations due to his hearing loss as inability to hear well without his hearing aids.  He was self-conscious and didn't understand other people very well, having to ask for repetition.  This was particularly bad in a crowd, or in background noise, or when talking on the phone, or when watching television.

After a review of all of the evidence of record, to include that set forth above, the Board finds that the Veteran's bilateral hearing loss warrants a 10 percent disability rating from the date of claim.  Specifically, the March 2014 VA examination showed an average pure tone threshold in the right ear of 61 with a speech discrimination score of 88 percent, which equates to a Roman numeral III on Table VI.  The left ear findings of pure tone average or 68 and speech discrimination score of 81 percent equates to a Roman numeral IV on Table VI.  On Table VII, when Roman numeral III is combined with Roman numeral IV, the table shows a result of a 10 percent disability rating.  38 C.F.R. § 4.85. 

The March 2017 VA examination results showed a right ear pure tone threshold average of 65 decibels and 84 percent speech discrimination and a left ear pure tone threshold average of 63.75 decibels and 80 percent speech discrimination.  These results equate to Roman numerals III and IV, respectively.  Again, the combination of Roman numeral III and Roman numeral IV on Table VII yields the result of a 10 percent disability rating.  38 C.F.R. § 4.85.  As such, there is no basis for granting a disability rating higher than 10 percent for the Veteran's bilateral hearing loss.

The Board has considered the Veteran's statements regarding the functional impact of his bilateral hearing loss disability on his daily life.  Disability ratings for hearing loss disability are strictly governed by the audiometric test results, regardless of the Veteran's subjective experience with his disability, although functional impact, particularly on employment, is considered.  The Veteran stated that he has difficulty understanding people when there is background noise or when speaking on the phone.  However, this impairment does not result in more than the usual level of functional impairment in hearing given the level of disability shown here.  


ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for bilateral hearing loss prior to March 21, 2017, is granted.

Entitlement to a disability rating in excess of of 10 percent for bilateral hearing loss on and after March 21, 2017, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


